United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                    December 23, 2011

                                          Before

                            RICHARD D. CUDAHY, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge*

                            JOHN DANIEL TINDER, Circuit Judge

No. 09‐3932

UNITED STATES OF AMERICA                           Appeal from the United States District
          Plaintiff‐Appellee,                      Court for the Northern District of Illinois, 
                                                   Western Division.
       v.
                                                   No. 09 CR 50023‐1
SERGIO SANDOVAL RAMIREZ,
          Defendant‐Appellant.                     Frederick J. Kapala, 
                                                   Judge.

No. 10‐2190                                        Appeal from the United States District
                                                   Court for the Northern District of Illinois, 
UNITED STATES OF AMERICA                           Eastern Division.
          Plaintiff‐Appellee,
                                                   No. 09 CR 632‐1
       v.
                                                   Virginia M. Kendall, 
FRANCISCO OCAMPO‐PINEDA,                           Judge.
          Defendant‐Appellant.



       *
        Circuit Judge Evans died on August 10, 2011, and did not participate in the decision
of the Petition for Rehearing, which is being resolved by a quorum of the panel under 28
U.S.C. § 46(d).
Nos. 09‐3932, et al.                                                                       Page 2




No. 10‐2689                                       Appeal from the United States District
                                                  Court for the Northern District of Illinois, 
UNITED STATES OF AMERICA,                         Eastern Division.
          Plaintiff‐Appellee,
                                                  No. 09 CR 586‐1
       v.
                                                  Amy J. St. Eve,
LUIS A. MANDUJANO‐GONZALEZ                        Judge.
           Defendant‐Appellant.



                                        O R D E R

       The defendants‐appellants filed a petition for panel rehearing with a suggestion of
rehearing en banc. A quorum of the panel has re‐examined the opinion entered in this case
on July 20, 2011. It now withdraws that opinion and substitutes the attached revised
opinion.   

       Accordingly, the petition for panel rehearing is DENIED.